Citation Nr: 0031149	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The veteran had verified service from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

As a procedural matter, the record discloses some confusion 
as to the status of the claims certified for appellate 
review.  In this respect, the Board notes that in a statement 
received by the RO in January 1997, the veteran raised the 
issue of entitlement to service connection for asbestosis.  
The RO treated this issue as an original claim for service 
connection in light of the January 1997 statement, which made 
reference to an alleged diagnosis of a new disorder that was 
not previously considered at the time of the prior Board 
decision in December 1990, and the unappealed rating decision 
in March 1991.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (explaining that when a new disorder was not 
considered at the time of a prior adjudication, it 
constitutes a new claim); see also 38 C.F.R. §§ 3.151, 3.155, 
3.160(b) (2000).  This claim was denied by the RO in an 
August 1997 rating decision.  The veteran filed a notice of 
disagreement in October 1997, wherein he specifically 
expressed his intent to initiate an appeal of the denial of 
his asbestosis claim.  The RO issued a Statement of the Case 
in February 1998, which addressed that claim.  A timely 
substantive appeal was received by the RO in February 1998.

Additionally, a review of the record discloses that in June 
1998, the veteran raised the issue of entitlement to service 
connection for chronic bronchitis claimed as a residual of 
asbestos exposure in service.  However, the veteran's 
petitions to reopen a claim for service connection for a 
chronic lung disorder, to include chronic bronchitis, were 
denied by the Board in December 1990, and again by the RO in 
March 1991, on the basis that he had failed to submit new and 
material evidence to reopen that claim.  Thus, the RO 
improperly addressed the veteran's contentions, as 
entitlement to service connection for asbestosis, to include 
chronic bronchitis as result of asbestos exposure.  In this 
regard, the Board notes that despite the nomenclature and 
varied etiology attributed to the chronic bronchitis, the 
veteran's "chronic bronchitis" by any name, remains the 
same; it is "inextricably intertwined" with his previously 
and finally denied claims of entitlement to service 
connection for a chronic lung disorder.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  As such, the claim for 
service connection for chronic bronchitis should have been 
treated by the RO as an attempt to reopen, which implicated 
the question of whether there was new and material evidence 
to reopen that claim, and not as an original claim.  See 
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

In view of the foregoing, the Board concludes that the claim 
for service connection for chronic bronchitis, which was 
referenced in a June 1998 medical statement, was not raised 
in the veteran's October 1997 notice of disagreement or his 
February 1998 substantive appeal.  While this disability was 
listed as a part of the claim of entitlement to service 
connection for asbestosis, and was noted in an August 1998 
Supplemental Statement of the Case, it is apparent from the 
record that the RO has not developed and adjudicated the 
separate issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for chronic bronchitis (claimed as a residual of 
asbestos exposure in service).  Therefore, this issue is 
referred to the RO for appropriate action.

Further, the information of record reflects that in February 
and October 1998, the veteran requested a personal hearing 
before a Hearing Office.  Following each occasion, he 
withdrew his request for a hearing until he could obtain 
medical evidence to support his claim of entitlement to 
service connection for asbestosis.  In an August 1999 
statement, the veteran indicated that he had no more 
additional medical evidence pertaining to his claim for 
asbestosis, and instructed that the Board proceed with his 
case on the merits alone.  Therefore, there are no hearings 
that need to be scheduled.

Moreover, in statements received by the RO in May 1998 and 
June 1999, the veteran indicated that his appeal concerning 
the issue of whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a lumbar spine disorder was withdrawn.  Thus, 
this issue is not considered part of the current appellate 
review.


REMAND

The veteran contends that he was exposed to asbestos in 
service, and that he has since developed asbestosis as a 
result thereof.  Specifically, it is maintained that the 
exposure primarily occurred while performing his duties as a 
fireman aboard United States Naval ships during his period of 
active duty service, and that service connection is, 
therefore, warranted.

In this regard, the service department records, including the 
Notice of Separation for United States Naval Service 
("NAVPERS - 553), indicates that the veteran's military 
occupational specialty was that of a fireman, and that he had 
served aboard several naval vessels.

On a report of VA pulmonary examination, dated in March 1997, 
the VA examiner entered diagnoses which included a history of 
exposure to asbestos, and no clinical evidence of any 
asbestosis on examination at that time.  Although the 
examiner expressed the opinion that it was unlikely that the 
veteran had asbestosis, he did discuss several tests and 
studies that the veteran should undergo.  These included x-
rays of the chest, a pulmonary functions test, and a "B" 
Reading of the chest x-ray for evaluation to rule out any 
evidence of asbestosis.  While the interpretation of the 
pulmonary functions test was essentially normal, the chest x-
ray was interpreted as showing the possibility of some 
minimal scarring on the right upper lobe laterally.  As the 
VA examiner did not provide whether he considered these x-ray 
findings in conjunction with his prior medical diagnoses and 
opinion; and as there is no indication from the record 
whether the "B" Reading of chest x-ray was conducted, this 
examination is inadequate for purposes of determining whether 
the report of VA examination performed in March 1997 
definitively rules out a diagnosis of asbestosis.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Pursuant to recently enacted legislation, the Department of 
Veterans Affairs (VA) must make "reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114, Stat. 2096, 
___(2000) (to be codified at 38 U.S.C. § 5103A).  This duty 
to assist includes securing all VA records to which reference 
has been made, as well as conducting a thorough and 
contemporaneous examination of the veteran.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995).

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify and furnish the 
names, addresses, and approximate dates 
of treatment of all VA and non-VA health 
care providers who have treated him for 
asbestos exposure.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  Then, the RO should schedule the 
veteran for a VA examination by a 
pulmonary specialist, if available, to 
determine the nature and etiology of any 
disability manifested by asbestos 
exposure, to specifically include 
asbestosis.  All studies and tests 
(including a "B" Reading of the chest 
x-ray study) should be performed and the 
clinical manifestations should be 
reported in detail.  The claims file, 
including the service medical records, 
post-service VA and private medical 
records, and the report of VA pulmonary 
examination dated March 1997, as well any 
other available, relevant records 
obtained pursuant to paragraph number 1, 
should be made available to the examiner 
in conjunction with the examination.  In 
reviewing the veteran's case, the 
examiner is further requested to provide 
an opinion as to the following:  Does the 
veteran have asbestosis?  If the veteran 
does have asbestosis, is it at least as 
likely as not that the disorder is 
related to, or was caused by, any 
incident incurred during the veteran's 
period of active military service.  In 
the alternative, the examiner is also 
asked to provide an opinion regarding the 
relationship, if any, between any lung 
disorder diagnosed and the veteran's 
period of active military service.  The 
rationale for any opinion expressed 
should be set forth.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  Finally, the recently enacted 
legislation has eliminated the 
requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in 
developing the facts pertinent his claim, 
and expanded the VA's duty to notify the 
veteran and his representative, if any, 
concerning the aspects of claim 
development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Veterans 
Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 104 
(2000).  Accordingly, on remand, the RO 
should ensure adherence to the new 
statutory provisions.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
asbestosis.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 


- 6 -
